Citation Nr: 1547787	
Decision Date: 11/12/15    Archive Date: 11/25/15

DOCKET NO.  09-30 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a liver disability, to include carcinoma.   

2.  Entitlement to service connection a disability manifested as right leg weakness.

3.  Entitlement to service connection for a disability manifested as left ankle weakness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel

INTRODUCTION

The Veteran served on active duty from November 1959 to February 1962.  

This appeal to the Board of Veterans' Appeals (Board) is on appeal from a June 2008 rating decision by the RO.  The Veteran perfected an appeal to the Board with respect to, inter alia, the claims listed on the title page, and these claims were remanded by the Board in March 2012 and May 2015.

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c) (2015).  .


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each matter herein decided have been accomplished.

2.  Neither carcinoma of the liver nor arthritis of the right knee was shown during service or within the first post-service year, and the most probative evidence on the questions of etiology weighs against a finding that the Veteran has a current liver disability or disability manifested as right or left ankle weakness that is related to service. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for a liver disability, to include carcinoma, are not met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2015).  

2.  The criteria for service connection for a disability manifested as right leg weakness are not met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2015).  

3.  The criteria for service connection for a disability manifested as left ankle weakness are not met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014). 

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g. Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R.
§ 3.159(b)(1). 

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353 - 3,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession. 

VA's notice requirements apply to all five elements of a service connection claim: Veteran status, existence of a disability, a connection between a Veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ) (in this case, the RO, to include the Appeals Management Center (AMC) in Washington, DC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.   

In this appeal, a December 2007 pre-rating letter provided notice to the Veteran explaining what information and evidence was needed to substantiate the claims for service connection adjudicated below.  This letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  The June 2008 rating decision reflects the initial adjudication of the claims after issuance of the December 2007 letter. 

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  Pertinent medical evidence associated with the claims file consists of the Veteran's service treatment records (STRs) and post-service VA and private treatment records.  Also of record and considered in connection with the claims are various written statements provided by the Veteran and his representative, on his behalf.  No further AOJ action on any of the claims, prior to appellate consideration, is required.  

Pursuant to the March 2012 remand, the AOJ contacted the Veteran by letter dated in January 2013 and asked him to submit any additional relevant evidence and/or complete enclosed releases in order to allow the RO to obtain any additional private records to be obtained that he might identify.  As directed by this remand, the Veteran was specifically requested by this letter to provide authorization to obtain the records of Drs. Tracy and Chakeris.  Two attempts to obtain such records, to no avail, were made as required by 38 C.F.R. § 3.159(c)(1).  The record otherwise contains a January 2013 response from the Charleston County Medical Society indicating that Dr. Tracy is deceased, that Dr. Chakeris retired in 1998, and that the records of Dr. Chakeris were at one time given to a Dr. Nicolette.  A response from Dr. Nicolette in February 2008 indicated that no records pertaining to the Veteran were in the possession of this physician.  Moreover and as requested in the May 2015 remand, a May 2015 letter issued to the Veteran by the RO-to which no response was received-asked him to submit any additional relevant evidence and/or complete enclosed releases in order to allow the RO to obtain any additional private records to be obtained that he might identify.  As such, the Board finds that the duty to assist with respect to obtaining such records has been fulfilled as no reasonable possibility exists that such records would assist in substantiating the claims adjudicated below.  See 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).  

Also as requested in the remands, additional VA outpatient treatment reports, dated through January 2015 at the time of this writing, have been obtained.  Finally, the Veteran was also afforded VA examinations in August 2015 with respect to the claims on appeal that reflect substantial compliance with the instructions of the May 2015 remand.  Therefore, on this record, the Board finds that there has been substantial compliance with the Board's prior remand directives, and that no further AOJ action in this regard with respect to any claim herein decided is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand confers on the claimant, as a matter of law, the right to compliance with the remand order); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

The Board further finds that the opinions rendered following the August 2015 VA examinations are based on an interview with the Veteran, a review of the record, and a full physical examination.  Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion . . . must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding each matter herein decided has been met.

In summary, the duties imposed by the VCAA have been considered and satisfied with respect to the claims remaining on appeal.  The Veteran has been notified and made aware of the evidence needed to substantiate these claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence with respect to the claims adjudicated bellow.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claims adjudicated below.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal with respect to any these matters.  Any such error is deemed harmless and does not preclude appellate consideration of the matters herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 539, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection may be presumed, for certain chronic diseases, such as arthritis and malignant tumors/cancer, which develop to a compensable degree (10 percent for arthritis and cancer) within a prescribed period after discharge from service (one year for arthritis and cancer), although there is no evidence of such disease during the period of service.  This presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  While the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree.  38 C.F.R. § 3.307(c). 

With chronic disease shown as such in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributed to intercurrent causes.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is questioned.  When the fact of chronicity in service is not adequately supported, then the showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  

The United States Court of Appeals for the Federal Circuit has clarified that the law providing for awards of service connection on the basis of continuity of symptomatology is limited to "chronic" diseases (such as arthritis and malignant tumors (cancer)) listed under 38 C.F.R. § 3.309(a)).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski,1 Vet. App. 49, 53-56 (1990).

The Board notes, at the outset, that all of the evidence of record in the VBMS and Virtual VA electronic files has been reviewed.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, with respect to the claims adjudicated below.

The STRs reflect treatment in March 1960 for right knee pain sustained in a basketball injury and treatment for a sprained left ankle in August 1960.  The history collected at separation from service reflects the Veteran responding affirmatively as to whether he had "stomach, liver, or intestinal trouble," with "stomach" underscored in ink.  

After service, the Veteran did not file any claim for service connection until November 2007, over 45 years after service.  On this application, the Veteran reported an onset of his liver condition in May 1997.  The earliest post-service clinical evidence of a liver disorder is dated from 1992, with a VA CT scan performed in February 1992 revealing a fatty liver.  Additional evidence pertinent to the liver thereafter includes a VA biopsy of the liver in September 1997 that revealed no evidence of a malignancy and a CT of the liver in October 1997 that showed an enlarged liver and a lesion that was felt to not be cancerous.  Several VA outpatient records dated from the mid to late 1990s attribute the Veteran's liver problems to abuse of alcohol.  

Carcinoma of the liver was ultimately diagnosed, to include by way of a June 2007 VA biopsy, and records reflect that the Veteran underwent a right liver lobe resection in August 2007.  A January 2009 VA outpatient treatment report noted that the Veteran's liver was disease free, with a negative Positron Emission Tomography (PET) having been accomplished in 2008.  Recent private reports from the University of South Carolina, Hollings Cancer Center do not appear to reflect treatment for recurrence of liver cancer, but these records, and VA clinical records dated through 2014 contained in the Virtual VA file, do reflect treatment for prostate cancer, diagnosed in August 2011. 

As indicated, the Veteran was afforded a VA examination to address the claim for service connection for a liver disability in August 2015.  The examiner, who documented review of the clinical record, found that it was less likely as not that Veteran had a current liver disability that was caused by or related to active service.  His rationale was as follows: 

It is to be pointed out that there [is] absolutely no documentation during service of any complaints, symptoms or treatment for any type of liver condition. After release from service[,] the first notation of a liver condition was in 1992, 30 y[ea]rs after active service.  [The Vet[eran] is currently asserting that his excessive drinking during service led to cirrhosis which eventually led to liver cancer.  First of all, it is to be pointed out again that there is no definitive diagnosis of liver cirrhosis since FNA liver biopsy in 2007 did confirm [cancer] but did not show evidence of cirrhosis among the surrounding hepatocytes.  Even if we concede that [the Veteran] did have cirrhosis, it is then to be pointed out that [he] was only in active service for over 2 y[ea]rs (Nov 1959-Feb.1962), but continued drinking after service until he stopped in 1992.  Heavy drinking for 2 y[ea]rs does not result in cirrhosis, however, heavy drinking for 30 y[ea]rs more than likely might. 

Finally, I would like to comment on the checked off statement "stomach, liver or intestinal trouble" during separation exam.  This is a very non-specific statement which could mean anything.  If we try to interpret this as a symptom of possible early liver cancer, this would then mean that this cancer did not manifest until around 45 y[ea]rs later(in 2007), which any rational medical [provider] would conclude to be an impossibility. 
With respect to the right leg and left ankle, the Veteran was afforded a VA examination addressing the claims for service connection for these disabilities in June 2009, at which time he reported left ankle and right knee problems since service.  The diagnoses following this examination were patellofemoral syndrome of the right knee with chondromalacia of the menisci and chronic left ankle sprain, and the examiner provided the following addendum opinions in July 2009:  

On examination of the patient there was no x ray evidence of a left ankle condition and minimal evidence of a right knee condition.  In light of this evidence, I cannot opine that his right knee condition and left ankle condition are related to the injuries suffered in service or even related to service without resorting to mere speculation due to lack of evidence for chronic conditions with these 2 joints.  If this evidence can be produced I would be happy to review the evidence.   

The May 2015 remand found fault with the fact the July 2009 addendum opinions seemed to be significantly based on the lack of evidence of current chronic left ankle or right leg disability, which was not consistent with the fact that the June 2009 VA examiner did diagnose the Veteran with current left ankle and right knee disabilities.  This remand also found that the July 2009 addendum opinions did not and did not adequately reflect consideration of the Veteran's lay assertions as to continuity of left ankle and right leg symptoms from service to the present time.  See Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007) (examination found inadequate where examiner relied on the absence of evidence in the STRs to provide a negative opinion).  As such, the May 2015 remand directed that  addendum opinions be completed with respect to the claims for service connection for left ankle and right leg disabilities.  

The requested addendum opinions, preceded by another physical examination of the Veteran, were completed in August 2015.  The examiner noted that the Veteran had complained about right leg weakness since 2000.  He also noted the evidence in the STRs of treatment for right knee pain in March 1960 due to a basketball injury but explained that "there is no evidence of progression or chronicity of any knee or right leg condition during active service."  He also observed that the post service evidence showed no relevant right knee complaints until 2009 when the Veteran was diagnosed with mild degenerative joint disease of the right knee.  X-rays conducted in conjunction with this examination showed mild osteoarthritis of the patellofemoral compartment which was said to have progressed from 2009.  Following the review of the medical record and physical examination, the examiner commented as follows: 

Review of [STR's] and private treatment records do not show any specific condition that could fully account for [the Vetean's] complaint of right leg weakness.  What is evident during this current exam is a condition of mild DJD of the right knee which has been present since around 2009.  In my opinion, this might be a partial answer to this complaint, however it is also a possibility that his severe venous stasis with accompanying edema of both lower extremities might also be responsible for this leg weakness complaint.  It is my opinion then that [the Veteran's] current condition of right leg weakness is less likely as not caused by or related to active service.  His osteoarthritis of the right knee is mild and diagnosed in 2009, 49 y[ea]rs after the reported injury to the right knee in 1960.  This inordinate time lapse in my opinion negates the possibility of active service being a factor to this condition.  Regarding his venous stasis and edema of the right lower extremity, this condition has not been shown to be present during active service and is therefore not a factor for a direct S[ervice C[onnection] determination.

With respect to the left ankle, the Veteran at the August 2015 VA examination reported having left ankle pain since 2005.  The examiner acknowledged the treatment for a left ankle sprain during service in August 1960 but indicated that the post-service private and VA treatment records showed no complaints or diagnosis referable to the condition.  The physical examination of the left ankle at that time showed a normal range of motion without pain, and it was noted that there was
"no evidence of any chronic left ankle condition found during this exam."  The examiner did find evidence of severe venous stasis and edema and varicose veins of the bilateral lower extremities upon physical examination.  Following the review of the medical record and physical examination of the Veteran, the examiner commented as follows: 

Current exam of the left ankle is normal with normal R[ange] O[f] M[otion] and [without] pain.  Left ankle x-ray is also normal [except] for soft tissue swelling around ankle and leg.  It is noted that this exam did not show any specific or definitive etiology to [Veteran's]  complaint of left ankle weakness.  In my opinion however, [the Veteran's] current complaint of left ankle weakness is at least as likely as not secondary to his venous stasis and varicosity causing leg and ankle edema.  It is my opinion then that [the Vetean's] current left ankle weakness complaint is less likely as not caused by or related to active service.  It has already been pointed out that his venous stasis[] and leg and ankle edema has not been present, diagnosed[,] or treated during active service and is therefore not a factor to be considered for direct S[ervice] C[onnection]. 

Notably, review of the post service clinical evidence reveals no medical comment or opinion contradicting the negative August 2015 opinion with respect to a liver disability and the July 2009 and August 2015 medical opinions with respect to right leg and left ankle disabilities, and the undersigned finds these opinions to be definitive as to the matter of whether the Veteran has a current liver disability or disability manifested as right leg or left ankle weakness that is etiologically related to service.  See Nieves-Rodriguez, supra; Stefl, supra.  Clearly, the extended period between service and the first clinical evidence of liver carcinoma or arthritis of the right knee would also not support a grant of service connection for either disability as a chronic disease on a presumptive basis.  See 38 U.S.C.A. §§ 1101, 1112 1137; 38 C.F.R. §§ 3.307, 3.309(a).  

With regard to the Veteran's assertions, the Board points out that a layperson is competent provide evidence as to matters within his or her personal knowledge  personal knowledge-to include, for the Veteran, the occurrence of injury, as well as the nature, onset, and continuity of symptoms experienced.  See e.g., Washington v. Nicholson, 19 Vet. App. 362 (2005); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, such report must be weighed against the medical and other evidence.  Cf. Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).

Here, the Board notes that there is no communication from the Veteran purporting to relate any of the disabilities for which service connection is claimed to service for over 45 years after service, at which time he filed his claim for service connection for the alleged disabilities at issue.  Therefore, to whatever extent that the Veteran may be asserting continuity of symptoms associated with the conditions for which service connection is claimed addressed in the adjudication below, any such assertions, even if competent, would be of questionable credibility.  See Caluza v. Brown, 7 Vet. App. 498 (1995) (holding that a pecuniary interest is recognized as a factor which may affect the credibility of a claimant's statements).  Also casting doubt on the credibility of any current assertions as to continuity of symptoms is the aforementioned fact that the earliest documentation of any of the disabilities at issue in this decision is dated in 1992, approximately thirty years after service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  See also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when the Veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of his low back condition).  Finally, the inconsistent assertions as to the onset of symptoms of right leg or left ankle weakness of record; namely since service (June 2009 VA examination); since 2000 (right leg weakness at the August 2015 VA examination); and since 2005 (left ankle pain at the August 2015 VA examination) weigh against the Veteran's credibility.    

Furthermore, to whatever extent assertions of the Veteran's and/or his representative are being advanced in an attempt to actually establish a medical nexus between a current liver disability or disability manifested by right leg or ;left ankle weakness and service, these attempts must fail.  Such complex medical matters are within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As neither the Veteran nor his representative is shown to have appropriate training and expertise, neither is competent to render a probative (i.e., persuasive) opinion as to the etiology of the disabilities addressed in this decision.  See, e.g., Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); and Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  

Accordingly, in this appeal, lay assertions as to medical etiology of any current liver disability or disability manifested by right leg or left ankle weakness-particularly, whether such disabilities are etiologically related to service-have no probative value.  As such, the Veteran can neither support the claims for service connection for the disabilities here at issue, nor counter the competent, probative etiology opinions of record, on the basis of lay assertions, alone.

Finally, to the extent the Veteran asserts that he developed a liver disability due to alcohol dependence incurred during or as a result of service, Section 8052 of the Omnibus Budget Reconciliation Act of 1990, Pub. L. No. 101-508, § 8052, 104 Stat. 1388 , prohibits (effective for claims filed after October 31, 1990, as in this case) payment of compensation for a disability that is a result of one's own alcohol or drug abuse.  Moreover, section 8052 also amended 38 U.S.C. § 105(a) to provide that, with respect to claims filed after October 31, 1990, an injury or disease incurred during active service will not be deemed to have been incurred in the line of duty if the injury or disease was a result of willful misconduct, including abuse of alcohol or drugs.  See 38 U.S.C.A. § 105 (West 2014); 38 C.F.R. §§ 3.1(n), 3.301 (2015).

For all the foregoing reasons, the Board concludes that the claims for service connection a liver disability, to include carcinoma, and for disabilities manifested by right leg and left ankle weakness must be denied.  In reaching the conclusion to deny each claim,  the Board has carefully considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against each claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra. 


ORDER

Service connection for a liver disability, to include carcinoima, is denied. 

Service connection a disability manifested as right leg weakness is denied. 

Service connection for a disability manifested as left ankle weakness is denied. 



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


